 


YRC WORLDWIDE INC.
CASH-SETTLED PERFORMANCE STOCK UNIT AGREEMENT


Participant:    [____________]
Grant Date:    [____________]
Target Number of Performance Stock Units (the “Target PSUs”):    [____________]
Maximum Number of Shares of Common Stock based upon which cash may be paid
pursuant to this Agreement (the “Maximum Shares”):    [____________]
* * * * *
THIS CASH-SETTLED PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”),
dated as of the Grant Date specified above, is entered into by and between YRC
Worldwide Inc., a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the YRC Worldwide
Inc. Amended and Restated 2011 Incentive and Equity Award Plan, as in effect and
as amended from time to time (the “Plan”), which is administered by the
Committee.
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Performance Stock Units (“PSUs”) provided
herein to the Participant, which constitute Performance Awards under the Plan.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Performance
Stock Unit Award provided hereunder), all of which terms and provisions are made
a part of and incorporated in this Agreement as if they were each expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of this Agreement shall control.
2.    Grant of Performance Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Target PSUs
specified above, with the amount of cash that may be paid pursuant to this
Agreement to be based upon actual number of notional shares of Common Stock to
be earned pursuant to this Award contingent upon satisfaction of the vesting
conditions described in Section 3 hereof, subject to Section 4, which may not
exceed the Maximum Shares. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the shares of Common Stock
underlying the PSUs, except as otherwise specifically provided for in the Plan
or this Agreement.
3.    Vesting.
(a)    The PSUs subject to this Award shall be subject to both a time-based
vesting condition (the “Time-Based Condition”) and a performance-based vesting
condition (the “Performance Condition”), as described herein. None of the PSUs
(or any portion thereof) shall be “vested” for purposes of this Agreement unless
and until both the Time-Based Condition and the Performance Condition for such
PSUs are satisfied,





--------------------------------------------------------------------------------





and the total number of PSUs that are vested at any given date shall equal the
product of (x) the number of Target PSUs that have satisfied the Time-Based
Condition as of such date and (y) the percentage at which the Performance
Condition is satisfied as of such date, which, for the avoidance of doubt, shall
be 0% prior to the Certification Date, rounded down to the nearest whole number
of PSUs.
(i)    The Time-Based Condition for the PSUs shall be satisfied as provided in
the table below, subject to the Participant’s continued service with the Company
or any of its Subsidiaries through such date. There shall be no proportionate or
partial satisfaction of the Time-Based Condition prior to the date of such
ratification, except as specifically provided in this Agreement.
Vesting Date
Number of Target PSUs
[___________] (such date the “First Vesting Date”)
[1/3]
The first anniversary of the First Vesting Date
[1/3]
The second anniversary of the First Vesting Date
[1/3]



(ii)    The Performance Condition shall be satisfied as to the number of Target
PSUs that have satisfied the Time-Based Condition as determined pursuant to the
table below, subject to the Company’s satisfaction of the applicable level of
performance.
Level of Performance
Adjusted ROIC
Percentage of Target PSUs that have satisfied the Time-Based Condition for which
the Performance Condition is Satisfied
Threshold
[___]
[___]
Target
[___]
[___]
Maximum
[___]
[___]



For purposes of this Section 3(a)(ii), (A) the term “Adjusted ROIC” shall mean
“Adjusted Operating Income” (defined as operating income for calendar year
[____], as reported on the Company’s Statement of Consolidated Operations in its
Annual Report on Form 10-K, (a) reduced by the dividends paid in the performance
year, and (b) adjusted, positively or negatively (as appropriate), by the impact
of (i) all payments, penalties, or other costs associated with compliance with
California Labor Code section 226.2 as adopted in October 2015 and (ii) any
non-cash items not contemplated at the time the performance goals are
established by the Compensation Committee, in each case as determined by the
Compensation Committee), divided by “Total Invested Capital” as of December 31,
[____] (defined as the sum of the face value of all outstanding long-term debt,
the par value of all outstanding Common Stock, capital surplus from shareholders
equity and the par value of all outstanding preferred stock, if any, as
determined by U.S. generally accepted accounting principles), as certified by
the Committee in its reasonable discretion. For the avoidance of doubt, in no
event shall the Performance Condition be deemed satisfied unless Adjusted ROIC
equals or exceeds the threshold level provided in the table above. To the extent
that actual Adjusted ROIC is between the threshold and target levels or between
the target and maximum levels described in the table above, the percentage at
which the Performance Condition is satisfied shall be determined on a pro rata
basis using straight line interpolation; provided that the Performance Condition
shall not be satisfied and no Target PSUs


    2

--------------------------------------------------------------------------------





shall become vested if the actual Adjusted ROIC is less than the threshold level
of performance; and provided, further, that the maximum number of Target PSUs
that satisfy the Performance Condition shall not exceed 200% of the Target PSUs.
The Committee shall determine the level at which the Performance Condition is
satisfied following the completion of calendar year [____] and on or before
March 15, [____] (such date referred to herein as the “Certification Date”).
(b)    Certain Terminations. Notwithstanding the foregoing,
(i)    In the event of the Participant’s termination of service with the Company
and its Subsidiaries pursuant to a Qualifying Termination (as defined in Section
3(e) below), then the Time-Based Condition shall be deemed satisfied with
respect to an additional number of Target PSUs in an amount equal to the product
of (A) the number of Target PSUs that would have satisfied the Time-Based
Condition upon the next regularly scheduled time-based vesting date had the
Participant’s service with the Company or any of its Subsidiaries continued
through such time, and (B) a fraction, the numerator of which is the number of
days that have elapsed since the most recent time-based vesting date prior to
such Qualifying Termination (or, if the Qualifying Termination occurs prior to
the First Vesting Date, since [_____]) and the denominator of which is 365. For
the avoidance of doubt, in the event that such Qualifying Termination occurs
prior to the Certification Date, the number of Target PSUs that satisfied the
Time-Based Condition pursuant to this paragraph shall remain outstanding until
the Certification Date and shall fully vest upon the Certification Date based
upon the level at which the Performance Condition is satisfied at such time.
(ii)    If the Participant dies or is deemed to be “permanently and totally
disabled” (as defined herein) while in the employ of the Company or any
Subsidiary following the First Vesting Date, and such event terminates the
Participant’s service relationship with the Company or any of its Affiliates,
then the Time-Based Condition shall be deemed fully satisfied with respect to
any PSUs outstanding at the time of such termination. For purposes of this
Section 3(b)(ii), the Participant shall be considered "permanently and totally
disabled" if the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Participant's employer. The existence of a permanent and total disability shall
be evidenced by such medical certification as the Secretary of the Company shall
require and as the Committee approves. For the avoidance of doubt, if the
Participant dies or is deemed to be “permanently and totally disabled” (as
defined herein) while in the employ of the Company or any Subsidiary and prior
to the First Vesting Date, all PSUs shall be immediately forfeited upon such
termination and the Participant shall have no further rights to such PSUs
hereunder.
(c)    Change in Control. Notwithstanding the foregoing, in the event of a
Participant’s Qualifying Termination within twelve (12) months following a
Change in Control, the Time-Based Condition shall be deemed fully satisfied with
respect to any PSUs outstanding at such time. Furthermore, in the event that
such Qualifying Termination occurs prior to December 31, [____], the Performance
Condition for such Participant shall be deemed satisfied at the target level.
For the avoidance of doubt, a Change in Control shall not result in the
accelerated vesting of either the Time-Based Condition or the Performance
Condition except as otherwise expressly provided in this Section 3(c) or the
Plan.
(d)    Forfeiture. All PSUs for which both the Time-Based Condition and the
Performance Condition have not been satisfied, or that are not fully vested,
prior to a Participant’s termination of service with the Company and its
Subsidiaries for any reason (after taking into account any accelerated vesting
on account of such termination as provided in Section 3(b) or 3(c)) shall be
immediately forfeited upon such


    3

--------------------------------------------------------------------------------





termination and the Participant shall have no further rights to such PSUs
hereunder, provided, however, that in the event of the Participant’s termination
following the First Vesting Date (or, if earlier, pursuant to a Qualifying
Termination as provided in Section 3(b)) but prior to the Certification Date,
the PSUs that satisfied the Time-Based Condition shall remain outstanding until
the Certification Date and have the opportunity to satisfy the Performance
Condition upon the Certification Date, to the extent that Performance Conditions
are satisfied. The number of PSUs that do not satisfy the Performance Condition
as of the Certification Date shall immediately expire upon the Certification
Date and the Participant shall have no further rights hereunder.
(e)    Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings provided below:
(i)    “Cause,” means (i) the Participant’s willful misconduct or gross
negligence in the performance of the Participant’s duties to the Company; (ii)
the Participant’s continued refusal to substantially perform the Participant’s
material duties to the Company or to follow the lawful directives of the
Company’s Board of Directors (other than as a result of death or physical or
mental incapacity) that continues after written notice from the Company; (iii)
the Participant’s indictment for, conviction of, or pleading of guilty or nolo
contendere to, a felony or any crime involving moral turpitude; (iv) the
Participant’s performance of any material act of theft, embezzlement, fraud,
malfeasance, dishonesty or misappropriation of the Company’s property; or (v)
material breach of this Agreement or any other agreement with the Company, or a
material violation of the Company’s code of conduct or other written policy that
is not cured within ten (10) days of notice from the Company.
(ii)    “Change in Control” shall mean the occurrence of one of the following:
(1)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Common Stock of the Company (“Excluded Persons”)) becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities, excluding an
acquisition pursuant to a Business Transaction (as defined below) that does not
constitute a “Change in Control” thereunder;
(2)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such term is used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds of the directors then
still in office who either were directors at the beginning of the two year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;
(3)    a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company (a “Business Transaction”) with any other entity,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or its successor


    4

--------------------------------------------------------------------------------





(or the ultimate parent company of the Company or its successor) outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than Excluded Persons) acquires
more than 50% of the combined voting power of the Company’s then outstanding
securities shall not constitute a Change in Control of the Company; or
(4)    a complete liquidation or dissolution of the Company or the consummation
of a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale (or to an
entity controlled by such person or persons).
(iii)    “Good Reason” means the occurrence of any of the following events: (i)
reduction in Participant’s base salary or target bonus, (ii) any material
diminution in Participant’s titles, duties or responsibilities or the assignment
to Participant of duties or responsibilities that materially impairs
Participant’s ability to perform the duties or responsibilities then assigned to
the Participant or normally assigned to someone in the Participant’s role of an
enterprise of the size and structure of the Company, (iii) the assignment of
duties to the Participant that are materially inconsistent with the
Participant’s position with the Company, or (iv) a material breach of this
Agreement or any other material, written agreement with Participant. For
purposes of this Agreement, Participant shall have Good Reason to terminate
employment if, within thirty (30) days after Participant knows (or has reason to
know) of the occurrence of any of the events described above, Participant
provides written notice requesting cure to the Board of such events, and the
Board fails to cure, if curable, such events within thirty (30) days following
receipt of such notice, and the Participant actually terminates employment
within ninety (90) days following the expiration of such cure period.
(iv)    “Qualifying Termination” means a termination of the Participant’s
service by the Company without “Cause” or a termination of the Participant’s
service by the Participant for Good Reason.
4.    Delivery of Cash for Vested PSUs. Following the satisfaction of both the
Time-Based Condition and the Performance Condition with respect to any part of
the PSUs granted hereunder, the Participant shall receive an amount of cash
equal to the Fair Market Value of the number of shares of Common Stock that
correspond to the number of such PSUs, which shall be delivered within five (5)
business days of the satisfaction of both conditions, and, for purposes of
compliance with Section 409A of the Code, in no event later than March 15 of the
calendar year following the calendar year in which or with respect to which both
the Time-Based Condition and the Performance Condition for such PSU is
satisfied. The amount of cash delivered shall be based upon the Fair Market
Value of a share of Common Stock as of the later of the (y) the date that the
applicable tranche of RSUs satisfies the Time-Based Condition or (y) the
Certification Date. For the avoidance of doubt, the portion of the PSUs that
have satisfied both the Time-Based Condition and the Performance Condition as of
the Certification Date shall be settled with the applicable amount of cash no
later than March 15, [____].
5.    No Rights as Stockholder. The Participant shall have no rights as a
stockholder (including, without limitation, voting rights and rights to
dividends) with respect to any shares of Common Stock covered by any PSU.
6.    Non-Transferability. No portion of the PSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the PSUs as provided herein, unless
and until payment is made in respect of vested PSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.


    5

--------------------------------------------------------------------------------





7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.    Taxes. To the extent the Participant has taxable income in connection with
the grant, vesting or payment of the PSUs or the delivery of shares of Common
Stock, the Company is authorized to withhold from any compensation payable to
Participant, including shares of Common Stock that the Company is to deliver to
the Participant, or require the Participant to remit to the Company any taxes
required to be withheld by foreign, federal, state, provincial or local law. By
executing this Agreement, the Participant authorizes the Company to withhold any
applicable taxes.
9.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933, as
amended (the “Securities Act”) and in this connection the Company is relying in
part on the Participant’s representations set forth in this Section 9.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
10.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. For the avoidance of doubt, the vesting terms in this Agreement
shall supersede the vesting terms that may be provided in any employment
agreement or severance agreement to which the Participant may be a party. The
Committee shall have the right, in its sole discretion, to modify or amend this
Agreement from time to time in accordance with and as provided in the Plan. This
Agreement may also be modified or amended by a writing signed by both the
Company and the Participant. The Company shall give written notice to the
Participant of any such modification or amendment of this Agreement as soon as
practicable after the adoption thereof.
11.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel (or its designee) of the Company, or, if not
available, the Board. Any notice hereunder by the Company shall be given to the
Participant in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as the Participant may have on file with the
Company.
12.    No Right to Service. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or its Subsidiaries to terminate the
Participant’s service at any time, for any reason and with or without Cause.


    6

--------------------------------------------------------------------------------





13.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes. This authorization and consent is freely given
by the Participant.
14.    Compliance with Laws. The grant of PSUs shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law, rule
regulation or exchange requirement applicable thereto. The Company shall not be
obligated to issue the PSUs pursuant to this Agreement if any such issuance
would violate any such requirements. As a condition to the settlement of the
PSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate to evidence compliance with any applicable law
or regulation.
15.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent as is reasonable under the circumstances.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time, subject to the limitations
contained in the Plan or this Agreement; (b) the Award of PSUs made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the PSUs awarded hereunder) give the Participant any right
to any grants or awards in the future whatsoever; and (d) any benefits granted
under this Agreement are not part of the Participant’s ordinary salary, and
shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
* * * * *














    7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


YRC WORLDWIDE INC.
By:     _________________________________    
Name:     _________________________________
Title:    _________________________________    




PARTICIPANT




Name:    _________________________________
























































Signature Page to Performance Stock Unit Agreement


    8